CoNNOR, J.
The defendants in this action, who are the plaintiffs in the action entitled “Wm. T. Alexander and his wife, Ethel P. Alexander, v. Yirginia-Carolina Joint Stock Land Bank and Southern Trust Com*456pany, trustee,” in their complaint filed in the latter action did not attack the regularity of the judgment and decree rendered by the clerk of the Superior Court in this action; they do not allege in their reply to the further defense alleged in the answer to their complaint, that said judgment and decree were irregular in any respect, or that the same were rendered because of their mistake, surprise or excusable neglect. They deny that said judgment and decree are a bar to their recovery in this action.
The pleadings in the action entitled, “Wm. T. Alexander and his wife, Ethel P. Alexander, v. Virginia-Carolina Joint Stock Land Band and Southern Trust Company, trustee,” are not sufficient as a motion in this action that the judgment and decree rendered by the clerk on 19 March, and on 21 May, 1928, respectively, be set aside and vacated, or as notice to the plaintiff that such motion would be made at June Special Term, 1931, of the Superior Court of Washington County. For this reason, Craddock v. Brinkley, 111 N. C., 125, 78 S. E., 280, cited in the brief filed in this Court for the appellees is not applicable. In that case it is said that when a party by mistake brings an independent action to set aside a judgment, when his remedy is by a motion in the cause, the court may in its discretion treat the summons and complaint as a motion. This principle manifestly has no application, when the relief sought in the independent action is the reformation of a deed, and not the setting aside or vacation of a judgment and decree in another action between the same parties.
It was error for the court to hear or consider the motion in this action, in the absence of a notice served on the plaintiff as required by C. S., 912. For this reason, the order setting aside and vacating the judgment and decree rendered in this action on 19 March and 21 May, 1928, respectively, is
Reversed.